Citation Nr: 1503555	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-29 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a fracture to the right 5th finger.

3.  Entitlement to service connection a disability manifested by bilateral hand numbness.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had verified active duty in the United States Air Force from October 1990 to January 1998 and served in the Air National Guard of Colorado from January 1998 to October 2010, with unverified periods of active and inactive duty for training.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2014, the Veteran testified during a hearing before the undersigned that was conducted via videoconference.  A transcript of the hearing is of record.  There were recording difficulties during the hearing, as the transcript includes multiple areas of inaudibility.  As discussed below, the Veteran wish to testify during another videoconference hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

NATIONAL GUARD SERVICE

A Report of Separation and Record of Service (NGB Form 22 EF) indicates that the Veteran served in the Air Force-Air National Guard from January 25, 1998 to October 31, 2010.  During this time, he reports that he was "deployed overseas in support of the Global War on Terror."  See December 12, 2011 statement.  Service treatment records, dated from November 1989 to October 1997, and from June 1998 to October 2010, are of record.

In September 2011 letters, the RO requested the Veteran's service dates from the Joint Force Headquarters - Department of Military Veterans Affairs Archives and the "MILPO" (apparently a recently retired Air National Guard veterans group).  The dates were not provided.  In a September 2011 response to the RO's inquiry, the Defense Personnel Records Information Retrieval System (DPRIS) reported no record for the Veteran's social security number in the repository system.  The RO concluded that records verifying the Veteran's active duty from January 1998 to December 2010 were unavailable.  See December 19, 2011 memorandum.

In order to determine if the Veteran incurred sleep apnea, bilateral hand numbness, or a right 5th finger injury, during qualifying service, his periods of active duty training (ADUTRA) and inactive duty training (INADUTRA) must be verified.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).

DISABILITIES AT ISSUE

Sleep Apnea

The Veteran asserts that he has sleep apnea that had its onset during military service.  See September 2011 notice of disagreement (NOD) and October 2012 substantive appeal.  He further contends that he has sleep apnea due to service-connected migraine headaches.  Service connection is in effect for migraine headaches, evaluated as 30 percent disabling.

An April 12, 2010 private medical record from M.N., M.D., shows that the Veteran was seen to establish care for sleep apnea.  The Veteran had significant difficulties going back some time with restless sleep.  The diagnoses were sleep apnea and delayed sleep phase/shift-work disorder.

A Report of Assessment completed in October 2010, prior to the Veteran's retirement from the National Guard, indicates that he was treated for sleep apnea.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2014).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

To date, the Veteran has not been afforded a VA examination to obtain an opinion on the relationship between the sleep apnea complaints and the service-connected headache disability.  Such should be provided on remand.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2014); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Bilateral Hand Numbness

The Veteran reports that he experienced bilateral hand numbness in service for which he had physical therapy treatment while in the National Guard.  See October 2012 substantive appeal.  

The March 3, 2010 private treatment record reflects that the Veteran's active medical problems include carpal tunnel syndrome.

During his February 2014 Board hearing, the Veteran stated that he was a mechanic during his initial years of active service, that involved jobs with repetitive motions.  See Board hearing transcript at page 5.  He transferred to a communications job and typed at a console.  Id.  His carpal tunnel syndrome gradually developed.  Id. 

Under the Veterans Claims Assistance Act (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. at 79. 

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

The record contains evidence of carpal tunnel syndrome.  The Veteran's reports suggest that his bilateral hand disability may be related to service.  An examination is needed to determine whether the current disorder is related to a disease or injury in service.

Right 5th Finger Injury

The Veteran contends that he fractured his right 5th finger in a slip and fall incident at the Greeley, Colorado Air National Guard Station.  See August 2011 NOD and October 2012 substantive appeal.

Private medical records reflect that, on November 6, 2005, the Veteran reported that he fell in his garage on his dorsal hand.  X-rays of his right hand taken at the time show a small finger metacarpal fracture.  A November 11, 2005 record indicates that he fell at home a few steps up on a ladder, landed on his right side, and tried to break the fall with his right hand, incurring a fracture of that hand.  The medical records show that the Veteran underwent surgical repair of his right 5th finger.

It is unclear if the Veteran's injury occurred during a period of active or inactive duty for training.

An examination is needed to determine whether he has a current right 5th finger disorder related to a disease or injury in service.

Accordingly, the case is REMANDED for the following action:

1.  Verify all specific periods of the Veteran's ADUTRA and INADUTRA (not retirement points), and obtain any outstanding treatment records for such periods, including contacting the United States Department of the Air Force, the National Personnel Records Center, the Department of the Air Force Headquarters Air Reserve Personnel Center, Denver, Colorado, 80280, and any other appropriate state and federal department.  Efforts to obtain verification and service treatment records must continue until it is received, unless it is reasonably certain that records verifying such service do not exist, or that further efforts to obtain such records would be futile.

2.  After completing the development requested above, schedule the Veteran to undergo a VA respiratory examination, performed by physician with expertise to determine the etiology of any diagnosed sleep apnea disorder found to be present.  The claims file should be made available to the examiner prior to examination. All indicated tests and studies should be performed and all clinical findings reported in detail.

a.  The examiner should determine if the Veteran has a diagnosed sleep disorder, including sleep apnea, or another sleep disorder.

b.  If so, is it as likely as not that the Veteran's sleep apnea disorder is the result of a disease or injury in active service, or had its onset in such service? 

c.  For any sleep apnea disorder, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it is proximately due to or the result of service-connected migraine headache disability?

d.  If not, is it at least as likely as not aggravated by service-connected migraine headache disability? If aggravated, what permanent, measurable increase in current sleep apnea pathology is attributable to the service-connected migraine headache disability? 

The opinion provider must provide reasons for each opinion given.  The examiner should discuss the Veteran's post-service reports of symptoms.  The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  Schedule the Veteran for a VA examination by a physician to determine whether any current bilateral hand numbness disorder and right 5th finger injury are related to service.  All indicated tests and studies should be conducted.  The claims folder should be provided to the examiner for use in the study of this case.  After completion of the examination and review of the record, the examiner should answer the following questions.

a.  Bilateral Hand Numbness

i.  Has the Veteran had bilateral hand numbness, carpal tunnel syndrome, or another hand disorder at any time since 2010?

ii.  If so, is it as likely as not that the Veteran's bilateral hand numbness, carpal tunnel syndrome, or other hand disorder, is the result of a disease or injury in active service, or had its onset in such service?

b.  Residuals of Right 5th Finger Injury

i.  Has the Veteran has a right 5th finger disability at any time since 2010?

ii.  If so, is it as likely as not that the Veteran's right 5th finger injury is the result of a disease or injury in active service, or had its onset in such service?

Both Disabilities

The opinion provider must provide reasons for each opinion given.  The examiner should discuss the Veteran's post service reports of symptoms.

The Veteran is competent to report symptoms and observable history.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4.  Readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and an adequate opportunity to respond.  Then return the case to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




